VAUGHN, Judge.
Defendant assigns as error the denial of his motion in arrest of judgment for defects and irregularities appearing upon the face of the record with regard to the manner in which the preliminary hearing was conducted. We find no merit in this contention. The record shows that defendant was tried on a proper indictment duly returned by the Grand Jury as a true bill. A preliminary hearing is not an essential prerequisite *732to a bill of indictment. State v. Gainey, 280 N.C. 366, 185 S.E. 2d 874 (1972). In any event, a motion in arrest of judgment is not the proper method to attack the preliminary hearing, because a judgment in a criminal prosecution may be arrested only when some fatal error or defect appears on the face of the record proper. State v. Kirby, 276 N.C. 123, 171 S.E. 2d 416 (1970) ; State v. Ray, 7 N.C. App. 129, 171 S.E. 2d 202 (1969). Defects which appear only by the aid of evidence cannot be the subject of a motion in arrest of judgment since the evidence is not a part of the record proper. State v. Morgan, 268 N.C. 214, 150 S.E. 2d 377 (1966). After a thorough review of the record in the case at bar, we find no fatal error or defect on its face. Moreover appellant has failed to show that the assigned errors were prejudicial to his rights and that a different result, but for the errors, would have likely ensued. State v. Bass, 280 N.C. 435, 186 S.E. 2d 384 (1972).
Defendant contends the court erred in limiting the defendant’s cross-examination of the arresting officers. We find no prejudicial error in the court’s rulings. It is true that a party has a right to wide latitude in cross-examining witnesses. However, the matter and the nature of the cross-examination is within the discretion of the trial court and its ruling should not be disturbed except when prejudicial error is disclosed. State v. Ross, 275 N.C. 550, 169 S.E. 2d 875 (1969) ; cert. den. 397 U.S. 1050, 25 L.Ed. 2d 665, 90 S.Ct. 1387. The record clearly shows that after the objections to the questions were sustained there was no attempt to get into the record what the witness would have said. Where the court sustains an objection to evidence, and the record fails to show what the evidence would have been, prejudice is not shown and the exclusion of such evidence cannot be held prejudicial. State v. Kirby, supra; State v. Price, 271 N.C. 521, 157 S.E. 2d 127 (1967). We also note that some of trial counsel’s questions were clearly argumentative and repetitious.
Defendant contends that the court erred in its instruction to the jury as to the definition or meaning of “beyond a reasonable doubt.” The court in defining the phrase, “beyond a reasonable doubt,” said, “it is meant that they (the jury) must be fully satisfied or entirely convinced or satisfied to a moral certainty of the truth of the charge.” Defendant contends that the court should have instructed the jury that they must be, “satisfied to a moral certainty of the truth of the defendant’s *733guilt of the charge.” When the entire charge is read, it encompasses this concept and there is no prejudicial error in the charge. Taken as a whole it is similar to the charge upheld in State v. Britt, 270 N.C. 416, 154 S.E. 2d 519 (1967).
We have carefully considered each of defendant’s assignments of error as argued in the brief filed by his able counsel. We find no prejudicial error.
No error.
Judges Morris and Graham concur.